— Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered June 20, 1990, convicting defendant, upon his plea of guilty of criminal possession of a controlled substance in the fifth degree, and sentencing him, as a second felony offender, to a term of SVi to 7 years, unanimously affirmed.
Since defendant did not seek to withdraw the plea at sentence, his present claim that the plea should be vacated in the interest of justice is not preserved (People v Pellegrino, 60 NY2d 636). In any event, it is not necessary that a defendant admit guilt to enter a plea, provided the plea is informed and intelligent (North Carolina v Alford, 400 US 25, 37; People v Friedman, 39 NY2d 463, 466). Such was the case here, it being clear that defendant entered the plea in order to avoid conviction on a greater charge. Concur — Milonas, J. P., Rosenberger, Ellerin and Rubin, JJ.